Citation Nr: 1752273	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  12-22 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel







INTRODUCTION

The Veteran served on active duty from September 1991 to September 2003 and from February 2007 to November 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2015, the Board remanded the case to the RO for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for a right knee disability.

In a January 2012 VA examination, the VA examiner concluded the Veteran did not have a right knee disability.  

Since that time, VA treatment records reflect the Veteran has been diagnosed with osteoarthritis (e.g., May 16, 2013), an MCL strain (e.g., November 5, 2013), tendonitis (e.g., November 5, 2013), and gouty arthropathy with recurrent monoarticular arthritis (e.g., March 25, 2014), all involving at one time or another, the right knee.  Accordingly, since the medical evidence now indicates the Veteran has a current right knee disability, once the records development is completed, a VA medical examination and accompanying medical opinion is needed to ascertain whether the disabilities are present and to ascertain the etiology.  38 C.F.R. § 3.159 (2017); see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

Ongoing VA medical records should also be obtained.  See 38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

The Board's prior remand directed that the Veteran be asked to provide medical records from private medical providers regarding treatment of his right knee.  The RO sent a letter to the Veteran in March 2015 but the Veteran has not responded to the letter.  Under the circumstances, the Veteran should also be provided another opportunity to supplement the record with those private medical records, and any other evidence he has or wishes to submit.  The Veteran is thus advised that he has an obligation to assist VA in the development of his claim, to include submitting or identifying relevant evidence, and that failure to do so may result in an adverse decision.  See, e.g., 38 C.F.R. § 3.655 (2017) (consequences for not reporting for a VA examination).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records dating from April 2017 to the present.   

2.  Ask the Veteran to submit or authorize VA to obtain the medical records of any medical provider concerning evaluation and treatment of the right knee, specifically including records of the treatment mentioned in the January 2012 VA examination.  All efforts to obtain these records must be documented in the file.  

3.  After the record development is completed, provide the Veteran with a VA knee examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It is noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, and that he served as a Hospital Corpsman.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is asked to determine whether the Veteran has a knee disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is otherwise related to service.

The examiner should consider the medical evidence that the Veteran's right knee has been diagnosed with osteoarthritis, an MCL strain, tendonitis, and gouty arthropathy with recurrent monoarticular arthritis.

A complete rationale for any opinion offered should be provided

4.  After the development requested is completed, readjudicate the claim for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




